DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 04/25/2022 has been entered. Claims 1, 4-5, 7, and 13-14 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 04/25/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 13-14 are rejected under 35 U.S.C. 102(a)(1) & 102 (a)(2) as being anticipated by Brown et al (US 2011/0081860).
Regarding Claim 1, Brown teaches a communication system (Fig. 4) including a first communication apparatus ([0070], Fig. 4, first device 401) and a second communication apparatus ([0079], Fig. 4, second device 100a) performing wireless communication with each other ([0069], Fig. 4, Bluetooth pairing between devices), 
the first communication apparatus comprising: a display including a display screen ([0070], Fig. 4, the first device 401 may comprise a device equipped with a display); and a first processor communicably coupled to the display ([0070], Fig. 4, acts 405 to 425 are performed by a processor residing on a first device 401), 
the first processor being configured to randomly generate identification information ([0071], Fig. 4, at 405 the first device generates a personal identification number (PIN) code, selected according to a random or pseudorandom number generation algorithm), and display specification information specifying the identification information ([0075-0077], Fig. 4, at 410 the first device encodes Bluetooth pairing data comprising the PIN code in a barcode (See Fig. 7) and generates an image comprising the generated barcode) on the display screen ([0079], Fig. 4, at 415 the barcode image generated at 410 is transmitted to a second device 100a, which may be a mobile device, the barcode may be transmitted by displaying the image on a display associated with the first device 401/501, the display may be integrated with or operatively coupled to the first device),
the second communication apparatus comprising: a camera ([0082], Fig. 4, user interface of second device 100a allows user to scan, using camera associated with the device, barcode that encodes pairing data); and a second processor communicably coupled to the camera ([0081], Fig. 4, acts 430 to 450 performed by processor executing an application residing on a second device 100a, such as mobile device 100 of Fig. 1), 
the second processor being configured to acquire the specification information by photographing the specification information displayed on the display screen in the first communication apparatus with the camera ([0083], Fig. 4, at 430 second device 100a receives the image comprising the barcode and extracts the barcode, the image is captured via a camera associated with second device 100a), 
specify the identification information based on the acquired specification information ([0084], Fig. 4, at 440 second device 100a decodes the barcode to obtain the Bluetooth pairing data comprising the PIN code and network address of first device 401); and 
transmit wirelessly, by broadcast, broadcast information including the specified identification information, to enable the first communication apparatus to receive the broadcast information and detect the identification information included in the broadcast information ([0085], Fig. 4, at 450 second device 100a transmits Bluetooth pairing data, which depends in part on the PIN code initially generated by first device 401 and decoded from the barcode received at the second device 100a, to first device 401 and carries out Bluetooth pairing in known manner, which may require multiple exchanges of data, [0080], Fig. 4, at 425 first device 401 verifies that second device 100a has transmitted the correct PIN code corresponding to the PIN code generated by the first device 401, and continues the Bluetooth pairing process with the second device 100a).
Regarding Claim 4, Brown teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brown further teaches wherein the specification information is a two-dimensional code in which the identification information is embedded ([0075-0077], Fig. 4, at 410 the first device encodes Bluetooth pairing data comprising the PIN code in a barcode and generates an image comprising the generated barcode, the barcode comprises a 2-dimensional barcode represented by squares, dots, and/or other geometric patterns (see e.g. barcode 710 in a display 700 of FIG. 7)).
Regarding Claim 5, Brown teaches a mobile terminal configured to operate as a second communication apparatus ([0081], Fig. 4, second device 100a such as mobile device 100 of Fig. 1) in a communication system (Fig. 4) including a first communication apparatus ([0070], Fig. 4, first device 401) and the second communication apparatus performing wireless communication with each other ([0069], Fig. 4, Bluetooth pairing between devices), 
the mobile terminal comprising: a camera ([0082], Fig. 4, user interface of second device 100a allows user to scan, using camera associated with the device, barcode that encodes pairing data); and a processor communicably coupled to the camera ([0081], Fig. 4, acts 430 to 450 performed by processor executing an application residing on a second device 100a, such as mobile device 100 of Fig. 1), 
the processor being 3Application No.: 16/852,643Docket No.: 4041J-003786-US configured to acquire specification information by photographing, with the camera ([0083], Fig. 4, at 430 second device 100a receives the image comprising the barcode and extracts the barcode, the image is captured via a camera associated with second device 100a), the specification information displayed by the first communication apparatus ([0079], Fig. 4, at 415 the barcode image generated at 410 is transmitted to a second device 100a, which may be a mobile device, the barcode may be transmitted by displaying the image on a display associated with the first device 401/501, the display may be integrated with or operatively coupled to the first device); 
specify identification information based on the specification information that is acquired ([0084], Fig. 4, at 440 second device 100a decodes the barcode to obtain the Bluetooth pairing data comprising the PIN code and network address of first device 401), and 
transmit wirelessly, by broadcast, broadcast information including the specified identification information, to enable the first communication apparatus to receive the broadcast information and detect the identification information included in the broadcast information ([0085], Fig. 4, at 450 second device 100a transmits Bluetooth pairing data, which depends in part on the PIN code initially generated by first device 401 and decoded from the barcode received at the second device 100a, to first device 401 and carries out Bluetooth pairing in known manner, which may require multiple exchanges of data, [0080], Fig. 4, at 425 first device 401 verifies that second device 100a has transmitted the correct PIN code corresponding to the PIN code generated by the first device 401, and continues the Bluetooth pairing process with the second device 100a).  
Regarding Claim 13, Brown teaches a computer-implemented communication method executed by at least one computer included in a portable terminal ([0081], Fig. 4, acts 430 to 450 performed by processor executing an application residing on a second device 100a, such as mobile device 100 of Fig. 1) configured to operate as a second communication apparatus including a camera ([0082], Fig. 4, user interface of second device 100a allows user to scan, using camera associated with the device, barcode that encodes pairing data) in a communication system (Fig. 4) including a first communication apparatus ([0070], Fig. 4, first device 401) and the second communication apparatus performing wireless communication with each other ([0069], Fig. 4, Bluetooth pairing between devices), 5Application No.: 16/852,643Docket No.: 4041J-003786-USthe communication method comprising: 
acquiring specification information by photographing, with the camera, the specification information displayed by the first communication apparatus ([0083], Fig. 4, at 430 second device 100a receives the image comprising the barcode and extracts the barcode, the image is captured via a camera associated with second device 100a), 
specifying identification information based on the acquired specification information ([0084], Fig. 4, at 440 second device 100a decodes the barcode to obtain the Bluetooth pairing data comprising the PIN code and network address of first device 401); and 
transmitting wirelessly, by broadcast, the broadcast information including the specified identification information, to enable the first communication apparatus to receive the broadcast information and detect the identification information included in the broadcast information ([0085], Fig. 4, at 450 second device 100a transmits Bluetooth pairing data, which depends in part on the PIN code initially generated by first device 401 and decoded from the barcode received at the second device 100a, to first device 401 and carries out Bluetooth pairing in known manner, which may require multiple exchanges of data, [0080], Fig. 4, at 425 first device 401 verifies that second device 100a has transmitted the correct PIN code corresponding to the PIN code generated by the first device 401, and continues the Bluetooth pairing process with the second device 100a).
Regarding Claim 14, Brown teaches a non-transitory computer readable storage medium comprising instructions for execution by a computer, the instructions including the communication method according to claim 13, the method being computer-implemented ([0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2011/0081860), in view of Link (US 2016/0344747).
Regarding Claim 7, Brown teaches a communication system (Fig. 4) including the first communication apparatus ([0070], Fig. 4, first device 401) and a second communication apparatus ([0079], Fig. 4, second device 100a) that perform wireless communication with each other ([0069], Fig. 4, Bluetooth pairing between devices), 
the first communication apparatus comprising: a display including a display screen ([0070], Fig. 4, the first device 401 may comprise a device equipped with a display); and 4Application No.: 16/852,643Docket No.: 4041J-003786-US a processor communicable coupled to the display ([0070], Fig. 4, acts 405 to 425 are performed by a processor residing on a first device 401), 
the processor being configured to randomly generate identification information ([0071], Fig. 4, at 405 the first device generates a personal identification number (PIN) code, selected according to a random or pseudorandom number generation algorithm), 
display specification information specifying the identification information ([0075-0077], Fig. 4, at 410 the first device encodes Bluetooth pairing data comprising the PIN code in a barcode (See Fig. 7) and generates an image comprising the generated barcode, [0079], Fig. 4, at 415 the barcode image generated at 410 is transmitted to a second device 100a, which may be a mobile device, the barcode may be transmitted by displaying the image on a display associated with the first device 401/501, the display may be integrated with or operatively coupled to the first device), 
receive broadcast information wirelessly by broadcast from the second communication apparatus ([0085], Fig. 4, at 450 second device 100a transmits Bluetooth pairing data, which depends in part on the PIN code initially generated by first device 401 and decoded from the barcode received at the second device 100a, to first device 401 and carries out Bluetooth pairing in known manner, which may require multiple exchanges of data), 
determine whether the broadcast information received from the second communication apparatus includes the identification information, and establish a connection with the second communication apparatus in response to determining that the broadcast information includes the identification information ([0080], Fig. 4, at 425 first device 401 verifies that second device 100a has transmitted the correct PIN code corresponding to the PIN code generated by the first device 401, and continues the Bluetooth pairing process with the second device 100a).
While Brown teaches the first device being some form of device equipped with a display ([0070]), Brown fails to teach an in-vehicle apparatus mounted to a vehicle and being configured to operate as a first communication apparatus.
In the same field of endeavor, Link teaches an in-vehicle apparatus mounted to a vehicle and being configured to operate as a first communication apparatus ([0079], Figs. 13-14, QR code that appears on a display of the vehicle including activation code, unique to the specific vehicle, that is displayed on the infotainment display vehicle only during the subscription process, See also [0102], Fig. 18, different display of information that vehicle may display on infotainment system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation and display of an identification code by a first device to be imaged by a second device and utilized in establishing a connection between two devices, as taught in Brown, to further include display of said code on a display device embedded within a vehicle for establishing communication with vehicle telematics, as taught in Link, in order to facilitate pairing and authentication with a telematics device without depending on pre-loaded or pre-provisioned credentials. (See Link [0018-0019]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lortz et al (US 2014/0187149) discloses pairing a mobile device with an in-vehicle infotainment system by using the IVI to display a form of QR code ([0011-0012]); Yae et al (US 9,848,457) discloses a computerized controller installed in a vehicle controls operation of a Bluetooth device of the vehicle and a display of the vehicle, in response to a user's command to activate a pairing mode (pairing standby) of the Bluetooth device, the computerized controller codes cause a QR code or another format of visual code, the code displayed by the display includes information representing a Bluetooth address of the vehicle's Bluetooth device, when a smartphone captures or scans the code displayed, the smartphone initiates a process to pair its Bluetooth device with the vehicle's Bluetooth device without receiving father user instructions (col. 4, lines 4-15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641